Case 1:17-cv-00116-IMK-JPM Document 409 Filed 06/22/20 Page 1 of 1 PageID #: 6368

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  BIOGEN INTERNATIONAL GMBH and
  BIOGEN MA, INC.,

                     Plaintiffs,

  v.                                             CIVIL ACTION NO. 1:17CV116
                                                       (Judge Keeley)

  MYLAN PHARMACEUTICALS INC.,

                     Defendant.

       ORDER DISMISSING CLAIMS REGARDING U.S. PATENT NO. 7,619,001

         Having    confirmed   with   the   parties   that   U.S.   Patent   No.

  7,619,001 (“the ’001 Patent) expired on June 20, 2020, the Court

  DISMISSES AS MOOT the remaining claims, counterclaims, and defenses

  in this case relating to the ’001 Patent.

         It is so ORDERED.

         The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: June 22, 2020

                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE
